ITEMID: 001-114652
LANGUAGEISOCODE: ENG
RESPONDENT: GEO
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF GOLOSHVILI v. GEORGIA
IMPORTANCE: 4
CONCLUSION: No violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect)
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ján Šikuta;Josep Casadevall;Luis López Guerra;Nona Tsotsoria
TEXT: 6. The applicant was born in 1988 and is currently serving a prison sentence in Geguti no. 8 Prison.
7. On 8 March 2006 the applicant was arrested in connection with a robbery.
8. On 16 October 2006 the Kaspi District Court convicted him and three others of conspiracy to commit robbery. The conviction was based on various evidence, including the statements of the victim, who had identified the applicant and the other accused as the perpetrators during the trial. The applicant was sentenced to six years in prison.
9. As disclosed by the transcript of the trial, the victim, a person of Azerbaijani origin who had difficulty in speaking Georgian, was assisted by an interpreter. The lawyers of the accused, including that of the applicant, extensively examined the victim and other witnesses for the prosecution.
10. On 8 November 2006 the applicant appealed against the conviction of 16 October 2006, calling into question the lower court’s assessment of the evidence and accusing the investigating authority of procedural omissions. He stated, in particular, that the victim’s incriminating statements lacked credibility, in so far as the victim had been examined at the investigation stage without the assistance of an interpreter.
11. On 25 May 2007 the Tbilisi Court of Appeal, replying to all his major arguments, dismissed the applicant’s appeal of 8 November 2006. As regards the complaint concerning the victim’s statements, the court noted that the conviction had been based on the statements given during the trial, rather than on those obtained at the investigation stage. Having reviewed those statements, the appellate court confirmed their credibility.
12. The decision of 25 May 2007 dismissing the applicant’s appeal was finally upheld by the Supreme Court of Georgia on 17 January 2008.
13. According to the case file, prior to the initiation of the criminal proceedings against the applicant and his consequent detention, he had had no major medical problems and was in good health. Notably, he had been a member of a wrestling club in Gori and, as his coach confirmed, had been in excellent physical condition and been considered a promising sportsman at that time.
14. The case file also contains a document dated 4 November 2008 from the Gori tuberculosis hospital, stating that the applicant had never been registered as a patient there.
15. Subsequent to his arrest on 8 March 2006, the applicant was placed in Tbilisi no. 5 Prison, where he allegedly shared a cell with prisoners infected with pulmonary tuberculosis (“TB”).
16. On 29 February 2008, the applicant was transferred to Geguti no. 8 Prison, where his state of health began to deteriorate from late May 2008. His symptoms were fever and a cough.
17. On 18 June 2008, pursuant to a complaint of 17 June 2008 from the applicant’s mother, a medical expert examined the applicant, diagnosing him with TB. On the same day he was transferred to Ksani Prison, where prisoners with TB were housed.
18Ksani TB Prison issued an opinion which confirmed that the applicant’s right lung had been affected by TB, with a positive sputum culture, and that the disease was at the stage of disaggregation; the applicant was occasionally coughing up blood. The opinion further disclosed that the applicant had started receiving anti-TB medication under the DOTS programme (Directly Observed Treatment, Short-course – the treatment strategy for detection and cure of TB recommended by the World Health Organisation) on 26 June 2008. Notably, he had been prescribed with daily dosages of such conventional antibiotics as isoniazid (300 mg), ethambutol (1,100 mg), rifampicin, pyrazinamide (1,600 mg) and streptomycin (1 gr).
19. On 2 July 2008 the prison authorities arranged for the applicant’s sputum culture and sensibility to be tested by the National Centre for Tubercular and Lung Diseases. The results of those tests, issued on 2 September 2008, showed that the sputum culture was already negative. It was also established that the applicant’s TB bacterium maintained sensitivity with respect to the administered antibiotic drugs, which confirmed the suitability of the ongoing treatment.
20. On 19 September 2008 the prison authority arranged for another round of specific bacteriological tests (smear, culture and susceptibility), the results of which, issued on 22 September 2008, disclosed that the applicant’s treatment was continuing to show promising results.
21. On 26 February 2009 the applicant’s treatment was completed, and on the following day he was transferred from Ksani TB Prison to Geguti no. 8 Prison. The termination of the treatment was based on the opinion of the doctor who had been monitoring the applicant since 26 June 2008, as well as on the results of laboratory tests of the applicant’s sputum, dated 18 February 2008, which confirmed that TB bacilli were no longer present in the applicant’s lungs.
22. The applicant’s medical file further discloses that during the whole period of his treatment, from 26 June 2008 until 26 February 2009, his intake of antibiotics had been closely monitored by medical personnel with the appropriate training.
23. On 19 April 2010 the prison authorities arranged for an X-ray examination of the applicant’s thorax, the results of which confirmed that there were no new tubercular signs in the applicant’s lungs, thus excluding the risk of relapse.
24. Article 207 of the General Administrative Code stated that an individual could sue a State agency for damage under the rules on liability for civil wrongs contained in the Civil Code.
25. Article 413 of the Civil Code entitled an individual to request compensation for non-pecuniary damage caused in respect of damage to his or her health.
NON_VIOLATED_ARTICLES: 3
